DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5-6,8-9,15-23,28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang to (US 20190273637) in view of ERICSSON: "Feature lead summary for beam management-Thursday", from IDS
Regarding claims 1,29 , Zhang teaches  method for wireless communication by a user equipment (UE), comprising( see fig.6)
 receiving signaling configuring the UE with a plurality of index values associated with different control resource sets (CORESETS);( [0045]discloses The CORESET can be predefined or configured by higher layer signaling or determined by the CORESET ID and/or slot index. In one example, the aperiodic CSI-RS is QCLed with the reference signal configured in TCI state for a CORESET in latest slot with lowest ID if multiple CORESETs are configured.[0082] discloses a UE can be configured, for a serving cell, with a set q.sub.0 of periodic CSI-RS resource configuration indexes by higher layer parameter Beam-Failure-Detection-RS-ResourceConfig and with a set q.sub.1 of CSI-RS resource configuration indexes and/or SS/PBCH block indexes by higher layer parameter Candidate-Beam-RS-List for radio link quality measurements on the serving cell)
 receiving, from a base station (BS), first downlink control information (DCI) triggering an aperiodic channel state information (A-CSI) reference signal (RS) resource set for A-CSI reporting,( [0043]discloses the aperiodic CSI-RS is QCLed with the downlink reference signal configured by qcl-Info in a CSI-AssociatedReportConfigInfo in a triggering state, which can be predefined or configured by higher layer signaling. In one example, the aperiodic CSI-RS can be QCLed with the first CSI-AssociatedReportConfigInfo in the first triggering state) wherein the first DCI is received in a first CORESET of the different CORESETs,( [0059] If a UE is configured with the higher layer parameter tci-PresentInDCI that is set as ‘enabled’ for the CORESET scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted on the CORESET)  and wherein the first CORESET is associated with a first index value of the plurality of index values; ( [0045]discloses The CORESET can be predefined or configured by higher layer signaling or determined by the CORESET ID and/or slot index) 
Zhang does not explicitly teach when a time offset between the first DCI and the A-CSI-RS resource set is smaller than a first threshold time offset, determining a quasi-colocation (QCL) assumption for receiving A-CSI-RS using the A-CSI-RS resource set based, at least in part, on the first index value

"Feature lead summary for beam management-Thursday" teaches when a time offset between the first DCI and the A-CSI-RS resource set is smaller than a first threshold time offset, determining a quasi-colocation (QCL) assumption for receiving A-CSI-RS using the A-CSI-RS resource set based, at least in part, on the first index value(see, section 3.2 , discloses determining a quasi-colocation (QCL) assumption for receiving A-CSI-RS using the A-CSI-RS resource)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Zhang include when a time offset between the first DCI and the A-CSI-RS resource set is smaller than a first threshold time offset, determining a quasi-colocation (QCL) assumption for receiving A-CSI-RS using the A-CSI-RS resource set based, at least in part, on the first index value, as suggested by "Feature lead summary for beam management-Thursday". This modification would benefit the system to reduce signal overhead. 
Regarding claims 17,30 , Zhang teaches method for wireless communication by a user equipment (UE), comprising: ( see fig.6) 
identifying that a medium access control (MAC) control element (CE) is received from a base station (BS) indicates that at least one transmission configuration indicator (TCI) codepoint is mapped to two TCI states;( [0045] Discloses the CSI-RS can be QCLed with downlink reference signal in the first TCI state active by MAC Control Element (MAC CE) for PDSCH)
 receiving, from the BS, first downlink control information (DCI) triggering an aperiodic channel state information (A-CSI) reference signal (RS) resource set for A-CSI reporting; ,( [0059] If a UE is configured with the higher layer parameter tci-PresentInDCI that is set as ‘enabled’ for the CORESET scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted on the CORESET.[0043]discloses the aperiodic CSI-RS is QCLed with the downlink reference signal configured by qcl-Info in a CSI-AssociatedReportConfigInfo in a triggering state, which can be predefined or configured by higher layer signaling. In one example, the aperiodic CSI-RS can be QCLed with the first CSI-AssociatedReportConfigInfo in the first triggering state)   
 Zhang does not explicitly teach when a time offset between the first DCI and the A-CSI-RS resource set is smaller than a first threshold time offset, determining a quasi-colocation (QCL) assumption for receiving an A-CSI-RS using the A-CSI-RS resource set based, at least in part, on the identifying the MAC-CE indicates the at least one TCI codepoint is mapped to two TCI states
"Feature lead summary for beam management-Thursday" teaches when a time offset between the first DCI and the A-CSI-RS resource set is smaller than a first threshold time offset, determining a quasi-colocation (QCL) assumption for receiving an A-CSI-RS using the A-CSI-RS resource set based, at least in part, on the identifying the MAC-CE indicates the at least one TCI codepoint is mapped to two TCI states (see, section 3.2 , discloses determining a quasi-colocation (QCL) assumption for receiving A-CSI-RS using the A-CSI-RS resource)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Zhang include when a time offset between the first DCI and the A-CSI-RS resource set is smaller than a first threshold time offset, determining a quasi-colocation (QCL) assumption for receiving an A-CSI-RS using the A-CSI-RS resource set based, at least in part, on the identifying the MAC-CE indicates the at least one TCI codepoint is mapped to two TCI states, as suggested by "Feature lead summary for beam management-Thursday". This modification would benefit the system to reduce signal overhead. Regarding claims 2,18, the combination of Zhang and "Feature lead summary for beam management-Thursday", teaches wherein the first threshold time offset comprises a beam switching timing parameter reported to the BS as a capability of the UE(see , "Feature lead summary for beam management-Thursday section 3.2).Regarding claim 3, Zhang teaches wherein the signaling comprises higher layer signaling configuring the UE with a first CORESET pool index value associated with a first plurality of CORESETs and a second CORESET pool index value associated with a second plurality of CORESETs([0045]discloses The CORESET can be predefined or configured by higher layer signaling or determined by the CORESET ID and/or slot index. In one example, the aperiodic CSI-RS is QCLed with the reference signal configured in TCI state for a CORESET in latest slot with lowest ID if multiple CORESETs are configured).
Regarding claim 5, Zhang teaches wherein determining the QCL assumption for receiving the A-CSI-RS comprises: identifying whether one or more downlink signals are in a same one or more symbols as the A-CSI-RS;([0040] discloses (when the triggered CSI-RS is required to be in the same slot as the triggering DCI). Accordingly, in some such embodiments, the UE may assume that the CSI-RS is QCLed with a CORESET in the most recent slot) and identifying whether the one or more downlink signals are associated with the first index value([0045] discloses The aperiodic CSI-RS is QCLed with the reference signal configured in TCI state for a CORESET. The CORESET can be predefined or configured by higher layer signaling or determined by the CORESET ID and/or slot index).
Regarding claim 6, Zhang teaches wherein when the UE identifies the one or more downlink signals in the same one or more symbols as the A-CSI-RS and associated with the first index value, determining the QCL assumption for receiving the A-CSI-RS comprises: determining the QCL assumption for receiving the A-CSI-RS as a QCL assumption for one of the one or more downlink signals([0248] discloses UE to apply, for receipt of the CSI-RS, QCL information used for a control channel resource set (CORESET) associated with a monitored search space with a lowest CORESET-ID in the latest slot in which one or more CORESETs within an active BWP of the serving cell are monitored)

Regarding claim 8, Zhang teaches wherein when the UE identifies the one or more downlink signals in the same one or more symbols as the A-CSI-RS and are not associated with the first index value, ([0046] discloses The aperiodic CSI-RS is QCLed with downlink reference signal in a TCI state selected from the TCI state list configured by higher layer signaling, which can be predefined or configured by higher layer signaling) determining the QCL assumption for receiving the A-CSI-RS comprises: determining the QCL assumption for receiving the A-CSI-RS as a QCL assumption for one of the one or more downlink signals([0046] discloses The aperiodic CSI-RS is QCLed with downlink reference signal in a TCI state selected from the TCI state list configured by higher layer signaling, which can be predefined or configured by higher layer signaling. the CSI-RS can be QCLed with downlink reference signal in the first TCI state active by MAC Control Element (MAC CE) for PDSCH).Regarding claim 9, Zhang teaches wherein the QCL assumption comprises the QCL assumption or the downlink signal associated with a lowest CSI-RS resource identifier (ID) ([0045] discloses The aperiodic CSI-RS is QCLed with the reference signal configured in TCI state for a CORESET. The CORESET can be predefined or configured by higher layer signaling or determined by the CORESET ID and/or slot index).
Regarding claims 15, 28  the combination of Zhang and "Feature lead summary for beam management-Thursday", teaches determining to apply the QCL assumption indicated in the first DCI when the time offset is equal or greater than the first threshold time offset("Feature lead summary for beam management-Thursday", see , section 3.2).
Regarding claim 16, Zhang teaches receiving a CSI reporting configuration configuring the UE with one or more A-CSI-RS resource sets including the A-CSI-RS resource set, each A-CSI-RS resource set comprising a plurality of A-CSI-RS resources, and each A-CSI-RS resource associated with a transmission configuration indicator (TCI) state([0046] discloses The aperiodic CSI-RS is QCLed with downlink reference signal in a TCI state selected from the TCI state list configured by higher layer signaling, which can be predefined or configured by higher layer signaling. In an example, the CSI-RS can be QCLed with downlink reference signal in the first TCI state active by MAC Control Element (MAC CE) for PDSCH).

Regarding claim 20, Zhang teaches wherein determining the QCL assumption for receiving the A-CSI-RS comprises: identifying whether one or more downlink signals are in a same one or more symbols as the A-CSI-RS([0248] discloses UE to apply, for receipt of the CSI-RS, QCL information used for a control channel resource set (CORESET) associated with a monitored search space with a lowest CORESET-ID in the latest slot in which one or more CORESETs within an active BWP of the serving cell are monitored).Regarding claim 21, Zhang teaches wherein when the UE identifies a downlink signal in the same one or more symbols as the A-CSI-RS and scheduled by a second DCI with a time offset between the second DCI and the downlink signal, and the second DCI indicates two TCI states, determining the QCL assumption for receiving the A-CSI-RS further comprises: determining a first indicated TCI state of two TCI states as the QCL assumption for receiving the A-CSI-RS([0046] discloses The aperiodic CSI-RS is QCLed with downlink reference signal in a TCI state selected from the TCI state list configured by higher layer signaling, which can be predefined or configured by higher layer signaling. the CSI-RS can be QCLed with downlink reference signal in the first TCI state active by MAC Control Element (MAC CE) for PDSCH).Regarding claim 22, Zhang teaches wherein the downlink signal is a physical downlink shared channel (PDSCH) associated with the two TCI states indicated by the second DCI([0046] discloses The aperiodic CSI-RS is QCLed with downlink reference signal in a TCI state selected from the TCI state list configured by higher layer signaling, which can be predefined or configured by higher layer signaling. the CSI-RS can be QCLed with downlink reference signal in the first TCI state active by MAC Control Element (MAC CE) for PDSCH).Regarding claim 23, Zhang teaches wherein when the UE identifies the one or more downlink signals in the same one or more symbols as the A-CSI-RS and indicates a same TCI state, determining the QCL assumption for receiving the A-CSI-RS further comprises: determining the QCL assumption for receiving the A-CSI-RS as a QCL assumption for the downlink signal([0046] discloses The aperiodic CSI-RS is QCLed with downlink reference signal in a TCI state selected from the TCI state list configured by higher layer signaling, which can be predefined or configured by higher layer signaling. In an example, the CSI-RS can be QCLed with downlink reference signal in the first TCI state active by MAC Control Element (MAC CE) for PDSCH).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang to (US 20190273637) in view of ERICSSON: "Feature lead summary for beam management-Thursday", from IDS further in view of ZTE:"Considerationson beam management for multi-TRP" from IDS
Regarding claim 4, the combination of Zhang and "Feature lead summary for beam management-Thursday", does not explicitly teach wherein the UE supports concurrent reception of multiple beams and multiple default QCL assumptions for multiple DCI (multi-DCI) multiple transmission reception (mTRP) communication
However, "Considerationson beam management for multi-TRP" teaches wherein the UE supports concurrent reception of multiple beams and multiple default QCL assumptions for multiple DCI (multi-DCI) multiple transmission reception (mTRP) communication (see , introduction)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Zhang and   "Feature lead summary for beam management-Thursday" include wherein the UE supports concurrent reception of multiple beams and multiple default QCL assumptions for multiple DCI (multi-DCI) multiple transmission reception (mTRP) communication, as suggested by "Considerationson beam management for multi-TRP". This modification would benefit the system as design choice. 

Claims 10-14 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang to (US 20190273637) in view of ERICSSON: "Feature lead summary for beam management-Thursday", from IDS further in view of Cirik to (US 20200351682)

Regarding claim 10, the combination of Zhang and "Feature lead summary for beam management-Thursday", does not explicitly teach, when the UE identifies the one or more downlink signals in the same one or more symbols as the A-CSI-RS and are not associated with the first index value, determining the QCL assumption for receiving the A-CSI-RS comprises: determining the QCL assumption for receiving the A-CSI-RS as a default QCL assumption associated with the first index value
However, Cirik teaches when the UE identifies the one or more downlink signals in the same one or more symbols as the A-CSI-RS and are not associated with the first index value, determining the QCL assumption for receiving the A-CSI-RS comprises: determining the QCL assumption for receiving the A-CSI-RS as a default QCL assumption associated with the first index value([0337] discloses the default PDSCH RS selection, the wireless device may assume, in order to determine antenna port quasi co-location of the PDSCH, that a first TCI state or a first QCL assumption for the PDSCH is identical to the second TCI state or the second QCL assumption applied for the coreset).

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Zhang and   "Feature lead summary for beam management-Thursday" include wherein when the UE identifies no other downlink signal in the same one or more symbols as the A-CSI-RS, determining the QCL assumption for receiving the A-CSI-RS further comprises: determining the QCL assumption for receiving the A-CSI-RS as a default QCL assumption, as suggested by Cirik. This modification would benefit the system as a design option.
Regarding claims 13, 26, the combination of Zhang and "Feature lead summary for beam management-Thursday", does not explicitly teach wherein when the UE identifies no other downlink signal in the same one or more symbols as the A-CSI-RS, determining the QCL assumption for receiving the A-CSI-RS further comprises: determining the QCL assumption for receiving the A-CSI-RS as a default QCL assumption
However, Cirik teaches wherein when the UE identifies no other downlink signal in the same one or more symbols as the A-CSI-RS, determining the QCL assumption for receiving the A-CSI-RS further comprises: determining the QCL assumption for receiving the A-CSI-RS as a default QCL assumption ([0337] discloses the default PDSCH RS selection, the wireless device may assume, in order to determine antenna port quasi co-location of the PDSCH, that a first TCI state or a first QCL assumption for the PDSCH is identical to the second TCI state or the second QCL assumption applied for the coreset)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Zhang and   "Feature lead summary for beam management-Thursday" include wherein when the UE identifies no other downlink signal in the same one or more symbols as the A-CSI-RS, determining the QCL assumption for receiving the A-CSI-RS further comprises: determining the QCL assumption for receiving the A-CSI-RS as a default QCL assumption, as suggested by Cirik. This modification would benefit the system as a design option.Regarding claims 14,11 the combination of Zhang and "Feature lead summary for beam management-Thursday", and Cirik teaches wherein the default QCL assumption comprises a QCL assumption associated with a lowest CORESET ID of CORESETs associated with the first index value in a latest slot and within an active bandwidth part (BWP) of a serving cell(Cirik [0344] discloses each coreset of the one or more second coresets may be identified by a coreset specific index (e.g., indicated by a higher layer CORESET-ID). In an example, a coreset specific index of a coreset of the one or more secondary coresets may be the lowest among the coreset specific indices of the one or more second coresets. In an example, the wireless device may monitor a search space associated with the coreset in the latest slot. In an example, in response to the coreset specific index of the coreset being the lowest and the monitoring the search space associated with the coreset in the latest slot, the wireless device may select the coreset of the one or more secondary coresets).

Regarding claim 12, the combination of Zhang and "Feature lead summary for beam management-Thursday", and Cirik teaches The method of claim 10, wherein the one or more downlink signals are associated with a same QCL assumption(Cirik [0337] discloses the default PDSCH RS selection, the wireless device may assume, in order to determine antenna port quasi co-location of the PDSCH, that a first TCI state or a first QCL assumption for the PDSCH is identical to the second TCI state or the second QCL assumption applied for the coreset)
Regarding claim 27, Zhang teaches The method of claim 26, wherein the default QCL assumption comprises a QCL assumption associated with a first TCI state of a lowest TCI codepoint that indicates multiple TCI states([0046] discloses The aperiodic CSI-RS is QCLed with downlink reference signal in a TCI state selected from the TCI state list configured by higher layer signaling, which can be predefined or configured by higher layer signaling. In an example, the CSI-RS can be QCLed with downlink reference signal in the first TCI state active by MAC Control Element (MAC CE) for PDSCH).

Allowable Subject Matter
Claims 7,24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461